DETAILED ACTION
Status of the Application
The amendment filed on 6/29/2022 has been entered. The following has occurred: Claims 4-5, 9-14, and 16-23 have been amended; Claims 1-3 and 15 have been cancelled. 
Claims 4-5, 9-14, and 16-23 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 9/29/2017.
Response to Amendment
Claim Objection has been maintained in light of the amended claim limitations. 
35 U.S.C. 112 rejection has been withdrawn in light of canceled claim. 
Previous 35 U.S.C. 103 rejection has been withdrawn in light of the amended claim limitations. 
New 35 U.S.C. 103 rejection has been added in light of the amended claim limitations. 
Priority
Acknowledgement is made of the current application’s status as a national stage entry of PCT/US2018/053279, International Filing Date 9/28/2018, which claims priority from Provisional Application 62/565,866, filed on 9/29/2017 and Provisional Application 62/597,412, filed 12/11/2017. 
Claim Objection
Claims 10-15 and 18-22 are objected to because of the following informalities:  
Claims 10-15 recites “one or more of the targeted vehicles” in line 2, should read “one or more of the target vehicles” to be consistent with claim language “one or more of the target vehicles” in claim 9. Appropriate correction is required.
Claim 18 line 6 recites, “transmitting a probe management message from a traffic management control system” which should read “transmitting a probe management message from [[a]] the traffic management control system” which the traffic management control system was previously introduced in the first limitation of claim 18. Appropriate correction is required.
Claims 19-22 depend from claim 18 above and therefore inherit the claim objection deficiencies of their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (US 20180336780 A1) in view of Dahlgren et al. (US 20050065711 A1), and further in view of Ronnow (US 20200139984 A1). 
Claim 4, Ran discloses a method (para. [0005]: the systems and methods provide a transportation management system), comprising: 
transmitting a probe management message from a traffic management control system to road side equipment (see at least Fig. 10 (TCCs/TCUs); Para. [0057]: “hierarchy of traffic control centers (TCCs) and traffic control units (TCUs) process information and give traffic operations instructions.  TCCs computations centers focus on data gathering, information processing, network optimization and traffic control signals.  TCUs smaller traffic control units with similar functions covering small freeway areas, ramp metering or intersections” Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104), wherein the probe management message includes a request for information from one or more of target vehicles (Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104);
transmitting the probe management message from the road side equipment to the one or more of the target vehicles (Para. [0137], disclosing 701 controls communication between TCCs and TCUs.  The information between the and RSUs is shared with 701 and communication service provider 702.  The communication service provider 702 also controls data between roadside units and connected automated vehicle (CAV). In para. [0029], “C3: Redundant Information Sharing: vehicles and drivers can connect with neighboring vehicles, traffic control device, live traffic condition map, and high-resolution infrastructure map (information is with adequate accuracy and almost in real time, complete but redundant from multiple sources); and C4: Optimized connectivity: optimized information is provided and smart infrastructure can provide vehicles with optimized information feed);” In para. [0060]-[0061] and Fig. 1, “104—Communication subsystem: A system that provides wired/wireless communication services to some or all the entities in the systems.” Data flow contains traffic condition and vehicle requests from the RSU subsystem (infrastructure) to TCC & TCU subsystem and processed by TCC & TCU subsystem); 
receiving, at the road side equipment, responses from the one or more of the target vehicles to the probe management message, wherein the responses include the information requested from the one or more of the target vehicles (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”);
forwarding the responses from the road side equipment to the traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”); 
Ran discloses the systems of above-mentioned steps. While Ran discloses the traffic management control system, transmitting of problem management message from the connected vehicle to the infrastructure management service provide, message reflecting sensor information capture by sensors of the connected vehicle, information such as traffic condition, roadway surface condition, pavement condition, and sign conditions (para. [0254]), the information is provided for guidance related to safety maintenance. However, Ran does not expressly teach the use of a maintenance planning application to use the information captured for adjusting of planned infrastructure maintenance. 
Specifically, Ran fails to expressly teach:
forwarding the information requested from the one or more of the target vehicles to an infrastructure maintenance service provider; and 
adjusting, at the infrastructure maintenance service provider and based on the information received from the one or more of the target vehicles, planned infrastructure maintenance, 
wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Dahlgren is directed to a system and method of centralized facility and intelligent on-board vehicle platform for collecting, analyzing and distributing information relating to transportation infrastructure and conditions, which specifically teaches:
(The following limitations are rejected together)
forwarding the information requested from the one or more of the target vehicles to an infrastructure maintenance service provider; and 
adjusting, at the infrastructure maintenance service provider and based on the information received from the one or more of the target vehicles, planned infrastructure maintenance (Para. [0068]: “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may include hazards to remove, missing or obscured signs, and signals out.” and Para. [0069]: “roadway travel safety applications, the central facility may direct safety-related event data to maintenance crews (e.g., notice of the need for salting due to icy roads or the removal of obstacles) or to vehicles (e.g., weather warning to drivers approaching an area with heavy rain).” Para. [0072]: “roadway design applications, the central facility may report design-related events to the appropriate roadway authorities, as it relates, for example, to design flaws, improper signage, poor navigation of driver on poorly or well designed roadways or intersections, improper curve super-elevation, new driveways, and blind corners from new buildings, all of which may warrant further roadway improvements to safeguard the integrity of the roadway.” These are directed to infrastructure maintenance service provider providing planning and adjusting of planned infrastructure maintenance of roadway condition maintenance. Para. [0069], “transportation authority might also be interested in applications such as ramp metering based on event indicators pertaining to traffic jams at on-ramp signals. In particular, based on the measure of traffic flow (as determined by sensor data reflecting vehicle movement trends correlated to their location at on-ramp junctions), the proper authority may alter or adjust the timing of lights to increase or decrease (as necessary) the flow of incoming vehicles entering the highway from the on-ramp through the control lights. In this manner, an optimal flow of merging traffic is maintained and regulated” and Para. [0070], “roadway capacity or utilization applications, traffic-related event data may be provided to approaching vehicles or to other parties interested in applications such as trip time analysis and congestion detection” are directed to adjusting infrastructure maintenance of traffic sign based on sensor data from vehicle movement. In para. [0010], “the present invention there is provided an on-board intelligent vehicle system that includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event. The data may be collected from existing standard equipment such as the vehicle communication bus or add-on sensors. The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels.” Disclosing the information data received from the connected vehicle. Additional information relating to on-board system sensor of the vehicle for collecting data relating to roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels are found in para. [0046]-[0050], [0094]-[0101]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Ran in utilizing the traffic management control center, road side unit infrastructures, and vehicle sub-systems sensor in collecting, analyzing, and providing of safety maintenance information based on collected information of roadway condition and hazards to include the similar system and method of utilizing on-board intelligent vehicle system with sensor data collected for indication of roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels for maintenance planning, as taught in Dahlgren, for the motivation of providing an more robust and effective system and method “in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” (Dahlgren: para. [0005]). 
Still, the combination of Ran and Dahlgren does not expressly teach:
 wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Ronnow is directed to system and method of controlling an operation of vehicle based on the basis of information about one or more sensor outputs of one or more other vehicles recovered from one or more radio transmissions each verifiable as a radio transmission by a vehicle included in a record of certified vehicles, which specifically teaches:
wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign (Para. [0030] and Fig. 1 teaching a similar field of endeavor for a plurality of vehicles, operating in the vicinity of a road junction 4, served by a traffic control signal system may include visual-based control signal devices such as traffic lights that emit light of different colours, each colour indicating a respective signal such as green for “go” and red for “stop”. Para. [0031] and Fig. 6 teaches the vehicle comprising various sensors configured to capture information from the traffic lights, a type of a traffic sign. Para. [0046]-[0047] and [0052] teaching the state of the traffic control signal (i.e. traffic sign of “go” or “stop”) in form of a blockchain and certification, which is representation of blockchain verification of information embedded in a sign. Specifically see detail in para. [0063], “autonomous vehicle typically follows a pre-determined route, which may include any number of control points (e.g. traffic lights, crossings, etc.) at each of which a local chain is established amongst the incoming vehicles. This local chain may establish the order in which the vehicles proceed at the control point. The control points may be considered as pauses in operation of the autonomous vehicle along a pre-determined route. At each control point, a blockchain determines when this pause can end and the vehicle can again proceed along the determined route. There is no limit to the rate at which vehicles proceed across a control point; regardless of how many vehicles arrive at the control point in a unit time, the arrival of a vehicle at the control point can be treated as a discrete event, and the above-mentioned consensus protocol can be effective. The consensus blockchain can supplement existing traffic rules. Wherever there is a control point where there is choice about the order in which a plurality of vehicles are to proceed, the decision process can be quickened by negotiating in advance. Regardless of whether the control point is at a location of a traffic light, crossing, etc., each control point is seen by a vehicle as a trigger for a particular driving procedure. For example, the function of a traffic light, or existence of a traffic sign, such as a stop sign or a yield sign, to dictate the operation of a vehicle (i.e. whether to proceed or not) can be simulated in the above-mentioned consensus technique using a blockchain. In the case of the above-mentioned consensus technique, a vehicle also takes into account the consensus (in addition to or instead of its own observation about the state of the traffic light). Hence, the above-mentioned consensus technique using a blockchain resolves potential conflict between two or more vehicles by achieving a consensus about order in which vehicles proceed at a location where cooperation between vehicles is necessary. Some reliance on the vehicle's own sensor output may still be needed. For example, in the event that the vehicle's sensor outputs indicate another vehicle not obeying the established consensus, an autonomous vehicle may decide to take action against the consensus (e.g. to not proceed even though the established consensus indicates priority for the vehicle) in order to avoid an accident. Punishment can be taken against the another vehicle, or the operator of the another vehicle that are observed to not obey the consensus, in order to incentivise the use of the protocol.” Which teaching the proceeding vehicle capture sensor information at each control point for traffic sign information consensus to the local storage of blockchain verification information embedded). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the traffic management control system and method of Ran and Dahlgren to incorporate the feature of vehicle capturing sensor information relevant to blockchain verification of information embedded in a sign as taught by Ronnow for the motivation of providing a more robust system and methods in resolving potential conflict between two or vehicles by achieving a consensus of proceeding order to avoid/reduce road accidents and reporting traffic incident or other irregularity (para. [0001], [0062], and [0063]).  
Claim 5, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 4. Ran further discloses
wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”). 
Claim 9, Ran discloses a method (para. [0005]: the systems and methods provide a transportation management system), comprising: 
transmitting a probe management request from an infrastructure management service provider to a traffic management control system (see at least Fig. 10 (TCCs/TCUs); Para. [0057]: “hierarchy of traffic control centers (TCCs) and traffic control units (TCUs) process information and give traffic operations instructions.  TCCs computations centers focus on data gathering, information processing, network optimization and traffic control signals.  TCUs smaller traffic control units with similar functions covering small freeway areas, ramp metering or intersections” Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104), wherein the probe management request includes a request for information from one or more of target vehicles (Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104); 
transmitting a probe management message from a traffic management control system to road side equipment, wherein the probe management message includes the request for information from the one or more of the target vehicles (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication” disclosing the wireless communication for transmitting message/request from/to vehicles. Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”);
transmitting the probe management message from the road side equipment to the one or more of the target vehicles (Para. [0137], disclosing 701 controls communication between TCCs and TCUs.  The information between the and RSUs is shared with 701 and communication service provider 702.  The communication service provider 702 also controls data between roadside units and connected automated vehicle (CAV). In para. [0029], “C3: Redundant Information Sharing: vehicles and drivers can connect with neighboring vehicles, traffic control device, live traffic condition map, and high-resolution infrastructure map (information is with adequate accuracy and almost in real time, complete but redundant from multiple sources); and C4: Optimized connectivity: optimized information is provided and smart infrastructure can provide vehicles with optimized information feed);” In para. [0060]-[0061] and Fig. 1, “104—Communication subsystem: A system that provides wired/wireless communication services to some or all the entities in the systems.” Data flow contains traffic condition and vehicle requests from the RSU subsystem (infrastructure) to TCC & TCU subsystem and processed by TCC & TCU subsystem); 
receiving, at the road side equipment, responses from the one or more of the target vehicles to the probe management message, wherein the responses include the information requested from the target vehicles (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”); 
forwarding the responses from the road side equipment to the traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”).
Ran discloses the systems of above-mentioned steps. While Ran discloses the traffic management control system, transmitting of problem management message from the connected vehicle to the infrastructure management service provide, message reflecting sensor information capture by sensors of the connected vehicle, information such as traffic condition, roadway surface condition, pavement condition, and sign conditions (para. [0254]), the information is provided for guidance related to safety maintenance. However, Ran does not expressly teach the use of a maintenance planning application to use the information captured for adjusting of planned infrastructure maintenance and sensor information captured by sensor of target vehicles is relevant to blockchain verification of information embedded in a sign. 
Specifically, Ran fails to expressly teach (italic emphasis):
forwarding the responses from the road side equipment to the traffic management control system and, via the traffic management control system to the infrastructure maintenance service provider; and 
adjusting, at the infrastructure maintenance service provider and based on the information received from the targeted vehicles, planned infrastructure maintenance, 
wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Dahlgren is directed to a system and method of centralized facility and intelligent on-board vehicle platform for collecting, analyzing and distributing information relating to transportation infrastructure and conditions, which specifically teaches:
(The following limitations are rejected together)
forwarding the responses from the road side equipment to the traffic management control system and, via the traffic management control system to the infrastructure maintenance service provider; and 
adjusting, at the infrastructure maintenance service provider and based on the information received from the targeted vehicles, planned infrastructure maintenance (Para. [0068]: “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may includes hazards to remove, missing or obscured signs, and signals out.” and Para. [0069]: “roadway travel safety applications, the central facility may direct safety-related event data to maintenance crews (e.g., notice of the need for salting due to icy roads or the removal of obstacles) or to vehicles (e.g., weather warning to drivers approaching an area with heavy rain).” Para. [0072]: “roadway design applications, the central facility may report design-related events to the appropriate roadway authorities, as it relates, for example, to design flaws, improper signage, poor navigation of driver on poorly or well designed roadways or intersections, improper curve super-elevation, new driveways, and blind corners from new buildings, all of which may warrant further roadway improvements to safeguard the integrity of the roadway.” These are directed to infrastructure maintenance service provider providing planning and adjusting of planned infrastructure maintenance of roadway condition maintenance. Para. [0069], “transportation authority might also be interested in applications such as ramp metering based on event indicators pertaining to traffic jams at on-ramp signals. In particular, based on the measure of traffic flow (as determined by sensor data reflecting vehicle movement trends correlated to their location at on-ramp junctions), the proper authority may alter or adjust the timing of lights to increase or decrease (as necessary) the flow of incoming vehicles entering the highway from the on-ramp through the control lights. In this manner, an optimal flow of merging traffic is maintained and regulated” and Para. [0070], “roadway capacity or utilization applications, traffic-related event data may be provided to approaching vehicles or to other parties interested in applications such as trip time analysis and congestion detection” are directed to adjusting infrastructure maintenance of traffic sign based on sensor data from vehicle movement. In para. [0010], “the present invention there is provided an on-board intelligent vehicle system that includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event. The data may be collected from existing standard equipment such as the vehicle communication bus or add-on sensors. The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels.” Disclosing the information data received from the connected vehicle. Additional information relating to on-board system sensor of the vehicle for collecting data relating to roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels are found in para. [0046]-[0050], [0094]-[0101]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Ran in utilizing the traffic management control center, road side unit infrastructures, and vehicle sub-systems sensor in collecting, analyzing, and providing of safety maintenance information based on collected information of roadway condition and hazards to include the similar system and method of utilizing on-board intelligent vehicle system with sensor data collected for indication of roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels for maintenance planning, as taught in Dahlgren, for the motivation of providing an more robust and effective system and method “in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” (Dahlgren: para. [0005]).
Still, the combination of Ran and Dahlgren does not expressly teach:
 wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Ronnow is directed to system and method of controlling an operation of vehicle based on the basis of information about one or more sensor outputs of one or more other vehicles recovered from one or more radio transmissions each verifiable as a radio transmission by a vehicle included in a record of certified vehicles, which specifically teaches:
wherein the information requested is sensor information captured by sensors in the one or more of the target vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign (Para. [0030] and Fig. 1 teaching a similar field of endeavor for a plurality of vehicles, operating in the vicinity of a road junction 4, served by a traffic control signal system may include visual-based control signal devices such as traffic lights that emit light of different colours, each colour indicating a respective signal such as green for “go” and red for “stop”. Para. [0031] and Fig. 6 teaches the vehicle comprising various sensors configured to capture information from the traffic lights, a type of a traffic sign. Para. [0046]-[0047] and [0052] teaching the state of the traffic control signal (i.e. traffic sign of “go” or “stop”) in form of a blockchain and certification, which is representation of blockchain verification of information embedded in a sign. Specifically see detail in para. [0063], “autonomous vehicle typically follows a pre-determined route, which may include any number of control points (e.g. traffic lights, crossings, etc.) at each of which a local chain is established amongst the incoming vehicles. This local chain may establish the order in which the vehicles proceed at the control point. The control points may be considered as pauses in operation of the autonomous vehicle along a pre-determined route. At each control point, a blockchain determines when this pause can end and the vehicle can again proceed along the determined route. There is no limit to the rate at which vehicles proceed across a control point; regardless of how many vehicles arrive at the control point in a unit time, the arrival of a vehicle at the control point can be treated as a discrete event, and the above-mentioned consensus protocol can be effective. The consensus blockchain can supplement existing traffic rules. Wherever there is a control point where there is choice about the order in which a plurality of vehicles are to proceed, the decision process can be quickened by negotiating in advance. Regardless of whether the control point is at a location of a traffic light, crossing, etc., each control point is seen by a vehicle as a trigger for a particular driving procedure. For example, the function of a traffic light, or existence of a traffic sign, such as a stop sign or a yield sign, to dictate the operation of a vehicle (i.e. whether to proceed or not) can be simulated in the above-mentioned consensus technique using a blockchain. In the case of the above-mentioned consensus technique, a vehicle also takes into account the consensus (in addition to or instead of its own observation about the state of the traffic light). Hence, the above-mentioned consensus technique using a blockchain resolves potential conflict between two or more vehicles by achieving a consensus about order in which vehicles proceed at a location where cooperation between vehicles is necessary. Some reliance on the vehicle's own sensor output may still be needed. For example, in the event that the vehicle's sensor outputs indicate another vehicle not obeying the established consensus, an autonomous vehicle may decide to take action against the consensus (e.g. to not proceed even though the established consensus indicates priority for the vehicle) in order to avoid an accident. Punishment can be taken against the another vehicle, or the operator of the another vehicle that are observed to not obey the consensus, in order to incentivise the use of the protocol.” Which teaching the proceeding vehicle capture sensor information at each control point for traffic sign information consensus to the local storage of blockchain verification information embedded). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the traffic management control system and method of Ran and Dahlgren to incorporate the feature of vehicle capturing sensor information relevant to blockchain verification of information embedded in a sign as taught by Ronnow for the motivation of providing a more robust system and methods in resolving potential conflict between two or vehicles by achieving a consensus of proceeding order to avoid/reduce road accidents and reporting traffic incident or other irregularity (para. [0001], [0062], and [0063]).
Claim 10, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 9. Ran further discloses
 wherein the information requested is sensor information captured by sensors in the one or more of the targeted vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
Claim 11, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 9. Ran further discloses
wherein the information requested is sensor information captured by sensors in the one or more of the targeted vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
However, Ran does not explicitly teach: wherein the sensor information is relevant to sign maintenance. 
Nonetheless, Dahlgren explicitly teaches
wherein the sensor information is relevant to sign maintenance (Para. [0010], [0046]-[0050] and [0094]-[0100] disclosing the information requested is sensor information captured by sensors in the targeted vehicles. Para. [0068], “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may includes hazards to remove, missing or obscured signs, and signals out.” Para. [0108] teaching the identifying of sign knocked down and providing this condition information to the government agency responsible for maintaining signs. Para. [0127]: “Information such as pavement surface condition, pavement type, obstructions, signs, signal, road geometry, and shoulder drop-off, would be collected initially into a national mapping database and supplemented (or derived) from the equipped vehicles over time.” Para. [0204], “the invention alleviates these concerns, for example, by detecting missing speed limit signs, stop signs, traffic buildup, sudden capacity issues, and icy conditions, by correlating the GPS coordinates with the vehicle speed and information.” Para. [0214], “Discrete traffic data will also be collected to assist with the roadway structural and capacity design. Roadways are initially designed using current traffic volume and load data that is then predicted to increase over the life of the roadway. The design of the traffic lights and signs involve the use of modeling software to predict how traffic will flow under various predicted conditions.” Additional examples in para. [0232]-[0233] relating to missing signs at traffic).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the sensor information captured by sensors in the targeted vehicles using vehicle on-board unit with sensor such as radars and vision cameras in the invention of Ran to include the sensor information captured by the sensor for signs as taught in Dahlgren for the motivation of providing a more robust and effective system and method to deliver meaningful and reliable information useful to the users to optimally and safely navigate in roadway (Dahlgren: para. [0005]). 
Claim 12, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 9. Ran further discloses
wherein the information requested is sensor information captured by sensors in the one or more of the targeted vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
However, Ran does not explicitly teach: wherein the sensor information is relevant to roadway maintenance. 
Nonetheless, Dahlgren explicitly teaches
wherein the sensor information is relevant to roadway maintenance (Para. [0010], [0046]-[0050] and [0094]-[0100] disclosing the information requested is sensor information captured by sensors in the targeted vehicles. Para. [0068]: “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may includes hazards to remove, missing or obscured signs, and signals out.” Para. [0100]: “the invention may employ algorithms directed to predictive analysis and reporting of traffic flow and road hazards based on integrated input. This feature is provided to determine, in real time, the signature of a reportable traffic condition or distinct road hazard based upon the multiple sensor inputs. A typical methodology, for example, may include identification of significant traffic or hazardous roadway conditions; formulation of predictive traffic models based on sensor data;” Additional examples in para. [0101], [0106], [0116], and [0133]).  
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the sensor information captured by sensors in the targeted vehicles using vehicle on-board unit with sensor such as radars and vision cameras in the invention of Ran to include the sensor information captured by the sensor for roadway condition and maintenance as taught in Dahlgren for the motivation of providing a more robust and effective system and method to deliver meaningful and reliable information useful to the users to optimally and safely navigate in roadway (Dahlgren: para. [0005]).  
Claim 13, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 9. Ran further discloses
wherein the information requested is sensor information captured by sensors in the one or more of the targeted vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
However, Ran does not explicitly teach: wherein the sensor information is relevant to paving marking maintenance. 
Nonetheless, Dahlgren explicitly teaches
wherein the sensor information is relevant to paving marking maintenance (Para. [0010], [0046]-[0050] and [0094]-[0100] disclosing the information requested is sensor information captured by sensors in the targeted vehicles. Para. [0100]: “the invention may employ algorithms directed to predictive analysis and reporting of traffic flow and road hazards based on integrated input. This feature is provided to determine, in real time, the signature of a reportable traffic condition or distinct road hazard based upon the multiple sensor inputs. A typical methodology, for example, may include identification of significant traffic or hazardous roadway conditions; formulation of predictive traffic models based on sensor data;” Para. [0202], “Typical problems from roadway deficiencies include poor roadway or intersection alignment or improper signage and pavement marking.” Para. [0196], “various standard sensors and systems are normally deployed within vehicles, which likewise may be used to practice the invention. For example, the sensors may acquire the following measurements: in-lane lateral position; relative heading angle; velocity; longitudinal acceleration; lateral acceleration; yaw rate; steering wheel angle; road condition; lane width; shoulder width; longitude and latitude using Differential Global Positioning System (DGPS); outside vehicle and other obstruction proximity detectors; visual lane departure detectors; roadway type; pavement markings; road-edge incursions; and lane change status.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the sensor information captured by sensors in the targeted vehicles using vehicle on-board unit with sensor such as radars and vision cameras in the invention of Ran to include the sensor information captured by the sensor for paving marking and maintenance as taught in Dahlgren for the motivation of providing a more robust and effective system and method to deliver meaningful and reliable information useful to the users to optimally and safely navigate in roadway (Dahlgren: para. [0005]). 
Claim 14, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 9. Ran further discloses
wherein the information requested is sensor information captured by sensors in the one or more of the targeted vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
However, Ran does not explicitly teach: wherein the sensor information is relevant to work zone monitoring. 
Nonetheless, Dahlgren explicitly teaches
wherein the sensor information is relevant to work zone monitoring (Para. [0093]: “this platform allow participating drivers to receive on-demand: updates of traffic conditions based on their current position and heading, reports of road conditions due to reduced traction, and reports of potentially dangerous intersections and road conditions. Moreover, City/County/State/Federal customers can receive updates of: traffic capacity and congestion, speed and work zone effectiveness, potentially missing signage, and updates of degraded road conditions due to reduced traction and degraded ride quality of the road.” Para. [0218], “vehicle movement will be correlated to data attributes (known or derived from the system) in the digital map database, such as construction information, work zones, traffic jams, and discrete obstructions, to normal travel to warn drivers of situations and provide alternatives for travel.”).   
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the sensor information captured by sensors in the targeted vehicles using vehicle on-board unit with sensor such as radars and vision cameras in the invention of Ran to include the sensor information captured by the sensor for work zone as taught in Dahlgren for the motivation of providing a more robust and effective system and method to deliver meaningful and reliable information useful to the users to optimally and safely navigate in roadway (Dahlgren: para. [0005]).
Claim 16, Ran discloses a method (para. [0005]: the systems and methods provide a transportation management system), comprising: 
transmitting a probe management request from an infrastructure management service provider to a traffic management control system (see at least Fig. 10 (TCCs/TCUs); Para. [0057]: “hierarchy of traffic control centers (TCCs) and traffic control units (TCUs) process information and give traffic operations instructions.  TCCs computations centers focus on data gathering, information processing, network optimization and traffic control signals.  TCUs  smaller traffic control units with similar functions covering small freeway areas, ramp metering or intersections” Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104.), 
wherein the probe management request includes a request for information from one or more vehicles traversing a selected roadway (Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104. Para. [0016] disclosing segment TCU for providing control target and collect related data from point TCUs covering a small roadway area, which is representation of a requesting in collection of information from vehicles traversing a selected small area roadway. Additional example and details in para. [0057], [0066]-[0069], and [0135]); 
transmitting a probe management message from the traffic management control system to road side equipment, wherein the probe management message includes the request for information from the one or more of the vehicles traversing the selected roadway (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”);
transmitting the probe management message from the road side equipment to one or more of the vehicles traversing the selected roadway (Para. [0137], disclosing 701 controls communication between TCCs and TCUs.  The information between the and RSUs is shared with 701 and communication service provider 702.  The communication service provider 702 also controls data between roadside units and connected automated vehicle (CAV). In para. [0029], “C3: Redundant Information Sharing: vehicles and drivers can connect with neighboring vehicles, traffic control device, live traffic condition map, and high-resolution infrastructure map (information is with adequate accuracy and almost in real time, complete but redundant from multiple sources); and C4: Optimized connectivity: optimized information is provided and smart infrastructure can provide vehicles with optimized information feed);” In para. [0060]-[0061] and Fig. 1, “104—Communication subsystem: A system that provides wired/wireless communication services to some or all the entities in the systems.” Data flow contains traffic condition and vehicle requests from the RSU subsystem (infrastructure) to TCC & TCU subsystem and processed by TCC & TCU subsystem); 
receiving, at the road side equipment, responses from the one or more of the vehicles to the probe management message, wherein the responses include the information requested from the one or more of the vehicles (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”); 
forwarding the responses from the road side equipment to the traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”). 
Ran discloses the systems of above-mentioned steps. However, Ran fails to expressly teach:
determining roadway quality for the selected roadway based on the information received from the one or more of the vehicles, 
wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Dahlgren is directed to a system and method of centralized facility and intelligent on-board vehicle platform for collecting, analyzing and distributing information relating to transportation infrastructure and conditions, which specifically teaches:
determining roadway quality for the selected roadway based on the information received from the one or more of the vehicles (Abstract: “An on-board intelligent vehicle system includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event. The data may be collected from existing standard equipment such as the vehicle communication bus or add-on sensors. The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, and traffic levels.” Para. [0077] and [0246] teaching the ecological monitoring application for detection of air quality related to the roadway, which is an example of roadway quality. Para. [0085]: “the Data Aggregator-Analyzer would compare the information currently detected by the vehicle sensor subsystem to that stored in the DGPS-geospatial database. Depending upon the particular condition of interest (driver departing roadway, rough pavement, roadway ice buildup, etc.) various actions might be taken. Vertical movement may indicate surface conditions such as cracks and roughness index (quality of ride). Vertical, horizontal, pitch and roll displacement during a lane change would indicate rutting. Sensed differences in the wheel speed and the vehicle speed and/or the operation of the ABS would indicate slipping or skidding.” Para. [0093]: “this platform allow participating drivers to receive on-demand: updates of traffic conditions based on their current position and heading, reports of road conditions due to reduced traction, and reports of potentially dangerous intersections and road conditions. Moreover, City/County/State/Federal customers can receive updates of: traffic capacity and congestion, speed and work zone effectiveness, potentially missing signage, and updates of degraded road conditions due to reduced traction and degraded ride quality of the road.” Para. [0094]: “the interpretive in-vehicle-based telematics units will use the internal vehicle systems BUS data, plus positional systems such as DGPS, laser and inertial sensors to provide real-time data on the pavement and its relation to the vehicle. The unit will record vehicle position, vertical and lateral movements, acceleration, deceleration from DGPS and inertial sensors and along with the vehicle BUS data from the ride stabilization, load leveling, traction control, ABS, and other systems. This information will be translated by the unit into information on roughness, longitudinal profile (smoothness), ride quality (IRI), rutting, potholes, blow-ups, cross slope (%), friction numbers (skid resistance), transverse cracking and other surface anomalies, for example.” Dahlgren teaches the vehicle sensor data identifies/determines the roadway condition in roughness, smoothness, cracks for ride quality which is representation of roadway quality based on the information received from the vehicle sensors. Additional examples and details are provided in at least para. [0104], [0129]-[0130], [0152], and [0167]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Ran in utilizing the traffic management control center, road side unit infrastructures, and vehicle sub-systems sensor in collecting, analyzing, and providing of safety maintenance information based on collected information of roadway condition and hazards to include the similar system and method of utilizing on-board intelligent vehicle system with sensor data collected for indication of roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels for maintenance planning, as taught in Dahlgren, for the motivation of providing an more robust and effective system and method “in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” (Dahlgren: para. [0005]). 
Still, the combination of Ran and Dahlgren does not expressly teach:
 wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Ronnow is directed to system and method of controlling an operation of vehicle based on the basis of information about one or more sensor outputs of one or more other vehicles recovered from one or more radio transmissions each verifiable as a radio transmission by a vehicle included in a record of certified vehicles, which specifically teaches:
wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign (Para. [0030] and Fig. 1 teaching a similar field of endeavor for a plurality of vehicles, operating in the vicinity of a road junction 4, served by a traffic control signal system may include visual-based control signal devices such as traffic lights that emit light of different colours, each colour indicating a respective signal such as green for “go” and red for “stop”. Para. [0031] and Fig. 6 teaches the vehicle comprising various sensors configured to capture information from the traffic lights, a type of a traffic sign. Para. [0046]-[0047] and [0052] teaching the state of the traffic control signal (i.e. traffic sign of “go” or “stop”) in form of a blockchain and certification, which is representation of blockchain verification of information embedded in a sign. Specifically see detail in para. [0063], “autonomous vehicle typically follows a pre-determined route, which may include any number of control points (e.g. traffic lights, crossings, etc.) at each of which a local chain is established amongst the incoming vehicles. This local chain may establish the order in which the vehicles proceed at the control point. The control points may be considered as pauses in operation of the autonomous vehicle along a pre-determined route. At each control point, a blockchain determines when this pause can end and the vehicle can again proceed along the determined route. There is no limit to the rate at which vehicles proceed across a control point; regardless of how many vehicles arrive at the control point in a unit time, the arrival of a vehicle at the control point can be treated as a discrete event, and the above-mentioned consensus protocol can be effective. The consensus blockchain can supplement existing traffic rules. Wherever there is a control point where there is choice about the order in which a plurality of vehicles are to proceed, the decision process can be quickened by negotiating in advance. Regardless of whether the control point is at a location of a traffic light, crossing, etc., each control point is seen by a vehicle as a trigger for a particular driving procedure. For example, the function of a traffic light, or existence of a traffic sign, such as a stop sign or a yield sign, to dictate the operation of a vehicle (i.e. whether to proceed or not) can be simulated in the above-mentioned consensus technique using a blockchain. In the case of the above-mentioned consensus technique, a vehicle also takes into account the consensus (in addition to or instead of its own observation about the state of the traffic light). Hence, the above-mentioned consensus technique using a blockchain resolves potential conflict between two or more vehicles by achieving a consensus about order in which vehicles proceed at a location where cooperation between vehicles is necessary. Some reliance on the vehicle's own sensor output may still be needed. For example, in the event that the vehicle's sensor outputs indicate another vehicle not obeying the established consensus, an autonomous vehicle may decide to take action against the consensus (e.g. to not proceed even though the established consensus indicates priority for the vehicle) in order to avoid an accident. Punishment can be taken against the another vehicle, or the operator of the another vehicle that are observed to not obey the consensus, in order to incentivise the use of the protocol.” Which teaching the proceeding vehicle capture sensor information at each control point for traffic sign information consensus to the local storage of blockchain verification information embedded). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the traffic management control system and method of Ran and Dahlgren to incorporate the feature of vehicle capturing sensor information relevant to blockchain verification of information embedded in a sign as taught by Ronnow for the motivation of providing a more robust system and methods in resolving potential conflict between two or vehicles by achieving a consensus of proceeding order to avoid/reduce road accidents and reporting traffic incident or other irregularity (para. [0001], [0062], and [0063]).  
Claim 17, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 16. Ran further discloses
 wherein the information requested is sensor information captured by sensors in the one or more of the vehicles traversing the selected way (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”). 
Claim 18, Ran discloses a method (para. [0005]: the systems and methods provide a transportation management system), comprising: 
transmitting a probe management request from an infrastructure management service provider to a traffic management control system (see at least Fig. 10 (TCCs/TCUs); Para. [0057]: “hierarchy of traffic control centers (TCCs) and traffic control units (TCUs) process information and give traffic operations instructions.  TCCs computations centers focus on data gathering, information processing, network optimization and traffic control signals.  TCUs smaller traffic control units with similar functions covering small freeway areas, ramp metering or intersections” Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104),
wherein the probe management request includes a request for information from one or more vehicles traversing a roadway having a selected item of infrastructure (Para. [0104] and [0133] disclosing the TCC transmit traffic operation instructions to RSU subsystem, RSU system process traffic information from the requests of the vehicles. RSU subsystem transfer vehicle data and request into traffic information and sends it to TCC/TCS subsystem by communication system 104. Para. [0016] disclosing segment TCU for providing control target and collect related data from point TCUs covering a small roadway area, which is representation of a requesting in collection of information from vehicles traversing a selected small area roadway. Additional example and details in para. [0057], [0066]-[0069], [0130],and [0135]. Para. [0146], disclosing the gathered information includes carriageway marking and driving environment, which is interpreted to be a selected item of infrastructure. Fig. 3 under guidance provides examples of a selected item of infrastructure); 
transmitting a probe management message from a traffic management control system to road side equipment, wherein the probe management message includes the request for information from the one or more of the vehicles traversing the roadway (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”);
transmitting the probe management message from the road side equipment to the one or more of the vehicles traversing the roadway (Para. [0137], disclosing 701 controls communication between TCCs and TCUs.  The information between the and RSUs is shared with 701 and communication service provider 702.  The communication service provider 702 also controls data between roadside units and connected automated vehicle (CAV). In para. [0029], “C3: Redundant Information Sharing: vehicles and drivers can connect with neighboring vehicles, traffic control device, live traffic condition map, and high-resolution infrastructure map (information is with adequate accuracy and almost in real time, complete but redundant from multiple sources); and C4: Optimized connectivity: optimized information is provided and smart infrastructure can provide vehicles with optimized information feed);” In para. [0060]-[0061] and Fig. 1, “104—Communication subsystem: A system that provides wired/wireless communication services to some or all the entities in the systems.” Data flow contains traffic condition and vehicle requests from the RSU subsystem (infrastructure) to TCC & TCU subsystem and processed by TCC & TCU subsystem); 
receiving, at the road side equipment, responses from the vehicles to the probe management message, wherein the responses include the information requested from the one or more of the vehicles (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.”); 
forwarding the responses from the road side equipment to the traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”). 
Ran discloses the systems of above-mentioned steps. However, Ran fails to expressly teach:
determining quality for the selected item of infrastructure based on the information received from the vehicles,
wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Dahlgren is directed to a system and method of centralized facility and intelligent on-board vehicle platform for collecting, analyzing and distributing information relating to transportation infrastructure and conditions, which specifically teaches:
determining quality for the selected item of infrastructure based on the information received from the vehicles (Abstract: “An on-board intelligent vehicle system includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event. The data may be collected from existing standard equipment such as the vehicle communication bus or add-on sensors. The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, and traffic levels.” Para. [0077] and [0246] teaching the ecological monitoring application for detection of air quality related to the roadway, which is an example of roadway quality. Para. [0085]: “the Data Aggregator-Analyzer would compare the information currently detected by the vehicle sensor subsystem to that stored in the DGPS-geospatial database. Depending upon the particular condition of interest (driver departing roadway, rough pavement, roadway ice buildup, etc.) various actions might be taken. Vertical movement may indicate surface conditions such as cracks and roughness index (quality of ride). Vertical, horizontal, pitch and roll displacement during a lane change would indicate rutting. Sensed differences in the wheel speed and the vehicle speed and/or the operation of the ABS would indicate slipping or skidding.” Para. [0093]: “this platform allow participating drivers to receive on-demand: updates of traffic conditions based on their current position and heading, reports of road conditions due to reduced traction, and reports of potentially dangerous intersections and road conditions. Moreover, City/County/State/Federal customers can receive updates of: traffic capacity and congestion, speed and work zone effectiveness, potentially missing signage, and updates of degraded road conditions due to reduced traction and degraded ride quality of the road.” Para. [0094]: “the interpretive in-vehicle-based telematics units will use the internal vehicle systems BUS data, plus positional systems such as DGPS, laser and inertial sensors to provide real-time data on the pavement and its relation to the vehicle. The unit will record vehicle position, vertical and lateral movements, acceleration, deceleration from DGPS and inertial sensors and along with the vehicle BUS data from the ride stabilization, load leveling, traction control, ABS, and other systems. This information will be translated by the unit into information on roughness, longitudinal profile (smoothness), ride quality (IRI), rutting, potholes, blow-ups, cross slope (%), friction numbers (skid resistance), transverse cracking and other surface anomalies, for example.” Dahlgren teaches the vehicle sensor data identifies/determines the roadway condition in roughness, smoothness, cracks for ride quality which is representation of roadway quality based on the information received from the vehicle sensors. Additional examples and details are provided in at least para. [0104], [0129]-[0130], [0152], and [0167]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Ran in utilizing the traffic management control center, road side unit infrastructures, and vehicle sub-systems sensor in collecting, analyzing, and providing of safety maintenance information based on collected information of roadway condition and hazards to include the similar system and method of utilizing on-board intelligent vehicle system with sensor data collected for indication of roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels for maintenance planning, as taught in Dahlgren, for the motivation of providing an more robust and effective system and method “in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” (Dahlgren: para. [0005]). 
Still, the combination of Ran and Dahlgren does not expressly teach:
 wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Ronnow is directed to system and method of controlling an operation of vehicle based on the basis of information about one or more sensor outputs of one or more other vehicles recovered from one or more radio transmissions each verifiable as a radio transmission by a vehicle included in a record of certified vehicles, which specifically teaches:
wherein the information requested is sensor information captured by sensors in the one or more of the vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign (Para. [0030] and Fig. 1 teaching a similar field of endeavor for a plurality of vehicles, operating in the vicinity of a road junction 4, served by a traffic control signal system may include visual-based control signal devices such as traffic lights that emit light of different colours, each colour indicating a respective signal such as green for “go” and red for “stop”. Para. [0031] and Fig. 6 teaches the vehicle comprising various sensors configured to capture information from the traffic lights, a type of a traffic sign. Para. [0046]-[0047] and [0052] teaching the state of the traffic control signal (i.e. traffic sign of “go” or “stop”) in form of a blockchain and certification, which is representation of blockchain verification of information embedded in a sign. Specifically see detail in para. [0063], “autonomous vehicle typically follows a pre-determined route, which may include any number of control points (e.g. traffic lights, crossings, etc.) at each of which a local chain is established amongst the incoming vehicles. This local chain may establish the order in which the vehicles proceed at the control point. The control points may be considered as pauses in operation of the autonomous vehicle along a pre-determined route. At each control point, a blockchain determines when this pause can end and the vehicle can again proceed along the determined route. There is no limit to the rate at which vehicles proceed across a control point; regardless of how many vehicles arrive at the control point in a unit time, the arrival of a vehicle at the control point can be treated as a discrete event, and the above-mentioned consensus protocol can be effective. The consensus blockchain can supplement existing traffic rules. Wherever there is a control point where there is choice about the order in which a plurality of vehicles are to proceed, the decision process can be quickened by negotiating in advance. Regardless of whether the control point is at a location of a traffic light, crossing, etc., each control point is seen by a vehicle as a trigger for a particular driving procedure. For example, the function of a traffic light, or existence of a traffic sign, such as a stop sign or a yield sign, to dictate the operation of a vehicle (i.e. whether to proceed or not) can be simulated in the above-mentioned consensus technique using a blockchain. In the case of the above-mentioned consensus technique, a vehicle also takes into account the consensus (in addition to or instead of its own observation about the state of the traffic light). Hence, the above-mentioned consensus technique using a blockchain resolves potential conflict between two or more vehicles by achieving a consensus about order in which vehicles proceed at a location where cooperation between vehicles is necessary. Some reliance on the vehicle's own sensor output may still be needed. For example, in the event that the vehicle's sensor outputs indicate another vehicle not obeying the established consensus, an autonomous vehicle may decide to take action against the consensus (e.g. to not proceed even though the established consensus indicates priority for the vehicle) in order to avoid an accident. Punishment can be taken against the another vehicle, or the operator of the another vehicle that are observed to not obey the consensus, in order to incentivise the use of the protocol.” Which teaching the proceeding vehicle capture sensor information at each control point for traffic sign information consensus to the local storage of blockchain verification information embedded). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the traffic management control system and method of Ran and Dahlgren to incorporate the feature of vehicle capturing sensor information relevant to blockchain verification of information embedded in a sign as taught by Ronnow for the motivation of providing a more robust system and methods in resolving potential conflict between two or vehicles by achieving a consensus of proceeding order to avoid/reduce road accidents and reporting traffic incident or other irregularity (para. [0001], [0062], and [0063]).  
Claim 19, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 18. Ran further discloses
 wherein the information requested is sensor information captured by sensors in the one or more of the vehicles traversing the selected way (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
Claim 20, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 18. Ran further discloses 
wherein the information requested is sensor information captured by sensors in the one or more of the vehicles (Ran: para. [0020]: “providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle;” Para. [0022]: “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Ran discloses sensor information captured by sensors such as vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors, in the vehicle. Same information is provided in para. [0131]: “The Automated Vehicle, with the support of sensing technology like radars, cameras, etc., takes over most of the driving tasks among three levels while the “Vehicle-to-infrastructure” (V2I) technology provides support mostly in the “Navigation” level.” Para. [0133]: “connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”).
However, Ran does not explicitly teach: wherein the sensor information is relevant to the selected item of infrastructure. 
Nonetheless, Dahlgren explicitly teaches
wherein the sensor information is relevant to the selected item of infrastructure (Para. [0010], [0046]-[0050] and [0094]-[0100] disclosing the information requested is sensor information captured by sensors in the targeted vehicles. Para. [0068]: “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may includes hazards to remove, missing or obscured signs, and signals out.” Para. [0100]: “the invention may employ algorithms directed to predictive analysis and reporting of traffic flow and road hazards based on integrated input. This feature is provided to determine, in real time, the signature of a reportable traffic condition or distinct road hazard based upon the multiple sensor inputs. A typical methodology, for example, may include identification of significant traffic or hazardous roadway conditions; formulation of predictive traffic models based on sensor data;” Additional examples in para. [0101], [0106], [0116], and [0133]. The office interprets the selected item of infrastructure can be roadway). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the sensor information captured by sensors in the targeted vehicles using vehicle on-board unit with sensor such as radars and vision cameras in the invention of Ran to include the sensor information captured by the sensor for roadway infrastructure condition as taught in Dahlgren for the motivation of providing a more robust and effective system and method to deliver meaningful and reliable information useful to the users to optimally and safely navigate in roadway (Dahlgren: para. [0005]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (US 20070198169 A1), in view of Dahlgren et al. (US 20050065711 A1), in view of Ronnow (US 20200139984 A1), and further in view of Kapach (US 20160055385 A1).
Claim 21, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 18. Dahlgren further teaches
wherein the selected item of infrastructure is a sign, wherein the information requested is sensor information captured by sensors in the one or more of the vehicles (Para. [0010], [0046]-[0050] and [0094]-[0100] disclosing the information requested is sensor information captured by sensors in the targeted vehicles. Para. [0068], “roadway condition applications, the central facility may direct condition-related event indicators to maintenance authorities to facilitate the dispatch of work crews to the affected site. For example, event data indicative of conditions such as roughness, potholes, blowups (ledge in roadway), and cracks may warrant a message to a state department of transportation to send a work crew to an area for repairs or alterations. Other events needing maintenance attention may includes hazards to remove, missing or obscured signs, and signals out.” Para. [0108] teaching the identifying of sign knocked down and providing this condition information to the government agency responsible for maintaining signs. Para. [0127]: “Information such as pavement surface condition, pavement type, obstructions, signs, signal, road geometry, and shoulder drop-off, would be collected initially into a national mapping database and supplemented (or derived) from the equipped vehicles over time.” Para. [0204], “the invention alleviates these concerns, for example, by detecting missing speed limit signs, stop signs, traffic buildup, sudden capacity issues, and icy conditions, by correlating the GPS coordinates with the vehicle speed and information.”). 
However, the combination fails to expressly teach (Italic emphasis)
wherein the sensor information is relevant to determining quality of the sign.
Nonetheless, Kapach is directed to systems and methods for detecting traffic signs, which specifically teaches:
wherein the sensor information is relevant to determining quality of the sign (Para. [0141], [0153]-[0154], and [0164] teaching the sensor information determines the quality of the traffic sign). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the infrastructure management method of Ran, Dahlgren, and Ronnow in using vehicle sensor to identify sign information to include the method for determining the quality of the traffic sign from sensor information as taught by Kapach for the motivation of identifying and recognizing the quality of the traffic sign for the purpose of tracking and replacing traffics that are not to standard and prevents traffic incidences. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (US 20070198169 A1), in view of Dahlgren et al. (US 20050065711 A1), in view of Ronnow (US 20200139984 A1), and in view of Kezeu (US 20150242769 A1).
Claim 22, the combination of Ran, Dahlgren, and Ronnow makes obvious of the method of claim 18. Dahlgren further teaches
wherein the selected item of infrastructure is work zone furniture (Para. [0255]-[0256] teaching the monitoring of Dump trucks, cement trucks, crew vehicles or other vehicles used to haul material, equipment, people, resources to and from job sites in an effort to measure and monitor how much material, people, equipment were applied, used, worked on a jobsite for tracking and reporting); wherein the information requested is sensor information captured by sensors in the one or more of the vehicles (Para. [0093]: “this platform allow participating drivers to receive on-demand: updates of traffic conditions based on their current position and heading, reports of road conditions due to reduced traction, and reports of potentially dangerous intersections and road conditions. Moreover, City/County/State/Federal customers can receive updates of: traffic capacity and congestion, speed and work zone effectiveness, potentially missing signage, and updates of degraded road conditions due to reduced traction and degraded ride quality of the road.” Para. [0218], “vehicle movement will be correlated to data attributes (known or derived from the system) in the digital map database, such as construction information, work zones, traffic jams, and discrete obstructions, to normal travel to warn drivers of situations and provide alternatives for travel.” Para. [0257]-[0258] “2. Could be used in conjunction with PDA for confirming the calculations of the vehicle system. 3. Could be used in conjunction with Global Positioning System (GPS) including Differentially corrected signals and Geographic Information System (GIS) to detect what job site is involved and movement from or to jobsite.”). 
However, the combination fails to expressly teach (Italic emphasis)
wherein the sensor information is relevant to determining quality of the work zone furniture.
Nonetheless, Kezeu is directed to a platform comprising sensing devices, servers and mobile devices for monitoring conditions of objects on worksites, which specifically teaches:
wherein the sensor information is relevant to determining quality of the work zone furniture. (Para. [0025]-[0027], [0037] teaching identifying of object condition (e.g. asset maintenance) which is representation of item of infrastructure in a work zone and further identifies the quality level. Further see examples in para. [0071]-[0072]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the infrastructure management method of Ran, Dahlgren, and Ronnow in using sensor to identify work zone condition and effectiveness to include the method of determining the quality of the worksite condition quality as taught by Kezeu for the motivation of avoiding damages and collisions, leading to disasters to take place (para. [0002]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (US 20070198169 A1) in view of Nascimento et al. (US 20180122237 A1), and further in view of Ronnow (US 20200139984 A1). 
Claim 23, Nathan discloses a method (Nathan: Abstract), comprising: 
receiving, at road side equipment and from a connected vehicle, a message in a sign (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.” Fig. 3 illustrates the system communicates and shares safety maintenance information or signs of speed limit, entrance/exit, and traffic control). 
forwarding the message from the road side equipment to a traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”)
transmitting a probe management message from the traffic management control system to road side equipment in the vicinity of the sign, wherein the probe management message includes a request for information by selected vehicles capable of reading the sign (Para. [0019], “a vehicle sub-system comprises one or more modules for: a) vehicle-control; b) traffic detection and data collection; c) wireless communication; and d) data collection and communication.” Para. [0022], “the vehicle identification and tracking functions operate on any or any combination of: CV security certificate; on Board Unit (OBU) ID; mobile device ID; DGPS (differential GPS); vision sensors in combination with video recognition and object detection; and mobile LiDAR sensors.” Para. [0020], “the system is configured to redistribute essential vehicle driving tasks among vehicles comprising one or more or all of: providing instructions needed for navigation tasks to the vehicles; providing instructions and information for guidance tasks of: safety maintenance, traffic control/road condition, and special information; fulfilling vehicle maneuver tasks, and monitoring safety maintenance tasks, to take over if the system fails; providing data feeds for information exchange tasks at the control level, which is usually provided by the vehicle sensors in a vehicle; fulfilling vehicle control tasks, at the mechanic level, and monitoring surroundings, and standing-by as a backup system; providing vehicles with driving-critical information, some of which are difficult and expensive for vehicle-based sensors to obtain in a constantly reliable way; and fulfilling driving tasks and using each other as the backup in case of any errors or failures.”; Para. [0133]: “The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.”  Para. [0135]: “shown in FIG. 8, Road side unit group 306 receives data from CAV and Non-CAV and detects traffic conditions. Then, Road side unit group 306 sends data to point traffic control unit 305. After receiving all data from the Road side unit group 306 that is located in the covering area, point traffic control unit 305 optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group 306.”; Para. [0136], “shown in FIG. 9, road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307. The RSU network focuses on data sensing, data processing, and control signal delivering. Information is also shared by different vehicles 307 that have communication with each other. Vehicles 307 also is a subsystem that can comprise a mixed traffic flow of vehicles at different levels of connectivity and automation.”; Para. [0146]: “shown in in FIG. 18, a RSU has two primary functions: 1) communication with vehicles and point traffic control units (TCUs), and 2) collecting traffic and vehicle driving environmental information. The sensing module (2) gathers information using various detectors described in detail in the following sections. The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status. Meanwhile, the communication module (1) also sends information received from vehicles and point TCUs to the data processing module (5) to update the result of the module. After six feature parameters are generated, the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs.” In sum, the TCU in communication with RSU receives request for vehicle to receive information of traffic condition and road sign information, as illustrated in Fig. 3 relating to signs of speed limit, entrance/exit, and traffic control); 
transmitting the probe management message from the road side equipment to the selected vehicles capable of the sign and receiving, at the road side equipment; responses from the selected vehicles to the probe management message; (Para. [0058]: “102—RSU subsystem: A network of Roadside Units (RSUs), which receive data flow from connected vehicles, detect traffic conditions, and send targeted instructions to vehicles. The RSU network focuses on data sensing, data processing, and control signal delivery. Physically, e.g. a point TCU or segment TCC can be combined or integrated with a RSU.” Para. [0130]: “FIG. 3 shows (1) all the driving tasks among the originally defined three broad levels of performance: “Control”, “Guidance”, and “Navigation”, according to the original definition of driving task by Lunenfeld and Alexander in 1990 (A User's Guide to Positive Guidance (3rd Edition) FHWA SA-90-017, Federal Highway Administration, Washington, D.C.). Those driving tasks are essential for all vehicles to drive safely from origins to destinations, and (2) how those tasks are distributed into and covered by the Vehicle Subsystem 103 and TCC/TCU 101+RSU 102 subsystems. In the “Navigation” level, the TCC/TCU 101+RSU 102 subsystems provide the instructions to the vehicles, including the “Pre-trip information” and “Route planning” needed for vehicles. In the “Guidance” level, the TCC/TCU 101+RSU 102 subsystems provide the instructions and information for the Guidance tasks: Traffic Control/Road Condition, and Special Information. The Vehicle subsystem 103 fulfills the Vehicle Maneuver tasks, and monitors the Safety Maintenance tasks in addition to the operation of the TCC/TCU 101+RSU 102. In the “Control” level, the TCC/TCU 101+RSU 102 subsystems provide data needs for the Information Exchange tasks. At the same time, the vehicle subsystem 103 fulfills Vehicle Control tasks, at the mechanic level, and monitors the surroundings, standing-by as the backup system.” Para. [0133]: “Point Traffic Control Unit (Point TCU) 305, which is an automatic control unit covering a small freeway area, ramp metering, or intersections that focus on data gathering, traffic signals control, and vehicle requests processing. The Marco TCC 301, Regional TCC 302, Corridor TCC 303, Segment TCU 304 and Point TCU 305 are the components of TCC/TCU subsystem 101. The Road Side Units (RSU 306), which represents small control units that receive data and requests from connected vehicles, detect traffic state, and send instructions to targeted vehicles. The network comprising RSUs 306 is the RSU subsystem 303, which focuses on data sensing, data processing, and control signal delivery. The connected and automated vehicles 307 is the basic element of vehicle subsystem 304, including vehicles at different levels of connectivity and automation. OBU (On-Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307.” Disclosing the RSU detect traffic state which is representation of traffic control sign). 
forwarding the responses from the road side equipment to the traffic management control system (Fig. 1 and para. [0061]: “105 —Traffic data flow: Data flow contains traffic condition and vehicle requests from the RSU subsystem to TCC & TCU subsystem, and processed by TCC & TCU subsystem.”; Para. [0106]: “106—Control instructions set flow: Control instructions set calculated by TCC & TCU subsystem, which contains vehicle-based control instructions of certain scales. The control instructions set is sent to each targeted RSU in the RSU subsystem according to the RSU's location.”).
Ran discloses the systems of above-mentioned steps. However, Ran fails to teach the suspicious read of security information embedded in a sign and determining if the suspicious read was due to an issue with the sign. 
Specifically, Ran fails to expressly teach (italic emphasis):
a message indicating a suspicious read of security information embedded in a sign;
wherein the probe management message includes a request for information by selected vehicles capable of reading the security information embedded in the sign;
transmitting the probe management message from the road side equipment to the selected vehicles capable of reading the security information embedded in the sign;
wherein the responses include information on the reading, from the sign, of the security information embedded in the sign; and 
determining if the suspicious read was due to an issue with the sign, 
wherein the information requested is sensor information captured by sensors in the one or more of the selected vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Nascimento is directed to tracking and fault detection, for example among autonomous vehicles, in a network of moving things, which specifically teaches
(The following limitations are rejected together)
a message indicating a suspicious read of security information embedded in a sign;
wherein the probe management message includes a request for information by selected vehicles capable of reading the security information embedded in the sign;
transmitting the probe management message from the road side equipment to the selected vehicles capable of reading the security information embedded in the sign;
determining if the suspicious read was due to an issue with the sign.
wherein the responses include information on the reading, from the sign, of the security information embedded in the sign (Nascimento: para. [0177], “the traffic light system is malfunctioning, and this information is broadcast through Wi-Fi transceivers coupled with the traffic lights. In the example scenario 840, the traffic light system is considered a trusted source by the system. The vehicles 842 and 844 may communicate with each other (e.g., utilizing Mobile AP links, etc.) and agree on the one that will proceed through the intersection first, since both vehicles want to move through the intersection and cross each other's path. In this example scenario 840, for example due to high buildings, only one vehicle 844 has a communication pathway (e.g., via a cellular link, etc.) with the Cloud 805, so such vehicle 844 may assume a leader role and contact the Cloud 805 to gather all the relevant context information that the vehicle 844 may then analyze to determine and share the actions that should be performed by both vehicles 842 and 844 in the intersection. Note that the traffic light system (or general traffic control system, for example, controlling speed, direction, lane selection, on/off ramp usage, etc.) may be determined to be malfunctioning in any of a variety of manners. For example, a traffic control system (or system monitoring the traffic control system operation) may transmit a message indicating whether the traffic control system is functioning properly. Also for example, failure to communicate with a traffic control system may be taken as a sign that the traffic control system is not functioning properly. Additionally, for example, vehicles (or MAPs thereof) encountering anomalies while interacting with the traffic control system (e.g., having to take reactive evasive maneuvers, having to stop suddenly, etc.) may transmit messages to other vehicles (or MAPs thereof, or FAPs associated therewith, etc.) to indicate that the traffic control system may be malfunctioning.” Nascimento teaches the identifying and sharing of traffic light is malfunctioning, which is a message for suspicious read of security information embedded in a sign that there is an issue with the sign). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the infrastructure management method of Ran in using vehicle sensor to identify sign information to include the method for receiving/reading information of suspicious issue of a traffic sign as taught by Nascimento for the motivation of providing a robust system and method in providing safety and security in regards to traffic control system and prevent any potential malicious nodes attacks (para. [0177]-[0179]). 
Still, the combination of Ran and Dahlgren does not expressly teach:
 wherein the information requested is sensor information captured by sensors in the one or more of the selected vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign. 
Nonetheless, Ronnow is directed to system and method of controlling an operation of vehicle based on the basis of information about one or more sensor outputs of one or more other vehicles recovered from one or more radio transmissions each verifiable as a radio transmission by a vehicle included in a record of certified vehicles, which specifically teaches:
wherein the information requested is sensor information captured by sensors in the one or more of the selected vehicles and wherein the sensor information is relevant to blockchain verification of information embedded in a sign (Para. [0030] and Fig. 1 teaching a similar field of endeavor for a plurality of vehicles, operating in the vicinity of a road junction 4, served by a traffic control signal system may include visual-based control signal devices such as traffic lights that emit light of different colours, each colour indicating a respective signal such as green for “go” and red for “stop”. Para. [0031] and Fig. 6 teaches the vehicle comprising various sensors configured to capture information from the traffic lights, a type of a traffic sign. Para. [0046]-[0047] and [0052] teaching the state of the traffic control signal (i.e. traffic sign of “go” or “stop”) in form of a blockchain and certification, which is representation of blockchain verification of information embedded in a sign. Specifically see detail in para. [0063], “autonomous vehicle typically follows a pre-determined route, which may include any number of control points (e.g. traffic lights, crossings, etc.) at each of which a local chain is established amongst the incoming vehicles. This local chain may establish the order in which the vehicles proceed at the control point. The control points may be considered as pauses in operation of the autonomous vehicle along a pre-determined route. At each control point, a blockchain determines when this pause can end and the vehicle can again proceed along the determined route. There is no limit to the rate at which vehicles proceed across a control point; regardless of how many vehicles arrive at the control point in a unit time, the arrival of a vehicle at the control point can be treated as a discrete event, and the above-mentioned consensus protocol can be effective. The consensus blockchain can supplement existing traffic rules. Wherever there is a control point where there is choice about the order in which a plurality of vehicles are to proceed, the decision process can be quickened by negotiating in advance. Regardless of whether the control point is at a location of a traffic light, crossing, etc., each control point is seen by a vehicle as a trigger for a particular driving procedure. For example, the function of a traffic light, or existence of a traffic sign, such as a stop sign or a yield sign, to dictate the operation of a vehicle (i.e. whether to proceed or not) can be simulated in the above-mentioned consensus technique using a blockchain. In the case of the above-mentioned consensus technique, a vehicle also takes into account the consensus (in addition to or instead of its own observation about the state of the traffic light). Hence, the above-mentioned consensus technique using a blockchain resolves potential conflict between two or more vehicles by achieving a consensus about order in which vehicles proceed at a location where cooperation between vehicles is necessary. Some reliance on the vehicle's own sensor output may still be needed. For example, in the event that the vehicle's sensor outputs indicate another vehicle not obeying the established consensus, an autonomous vehicle may decide to take action against the consensus (e.g. to not proceed even though the established consensus indicates priority for the vehicle) in order to avoid an accident. Punishment can be taken against the another vehicle, or the operator of the another vehicle that are observed to not obey the consensus, in order to incentivise the use of the protocol.” Which teaching the proceeding vehicle capture sensor information at each control point for traffic sign information consensus to the local storage of blockchain verification information embedded). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the traffic management control system and method of Ran and Nascimento to incorporate the feature of vehicle capturing sensor information relevant to blockchain verification of information embedded in a sign as taught by Ronnow for the motivation of providing a more robust system and methods in resolving potential conflict between two or vehicles by achieving a consensus of proceeding order to avoid/reduce road accidents and reporting traffic incident or other irregularity (para. [0001], [0062], and [0063]).  

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Michael Crosby ET AL, "BlockChain Technology Beyond Bitcoin", (20151016), URL: http://scet.berkeley.edu/wp-content/uploads/BlockchainPaper.pdf, (20170410). 

	
Response to Remarks
35 U.S.C. 103 Rejections:
	The Applicant’s remarks are fully considered, however, the remarks are fully directed to amended claim limitation, which is deemed moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689